    Case 18-14516          Doc 25     Filed 02/24/19 Entered 02/24/19 23:20:35                 Desc Imaged
                                      Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604


In Re:
                                                            Case No.
                                                            :         18−14516
Carlon Brown
4850 S. Lake Park Ave.                                      Chapter : 13
Apt. 1507                                                   Judge :   Jacqueline P. Cox
Chicago, IL 60615
SSN: xxx−xx−6918 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : ONEMAIN


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Portfolio Recovery Associates, LLC of your claim in the above matter, designated Claim No. 2 in the amount of
$9166.34. If no objections are filed by you on or before March 14, 2019 the Court shall substitute Portfolio Recovery
Associates, LLC in your place and stead as a claimant. If objections to the assignment of claim are filed, a hearing
will be scheduled by the court. You will be notified of the date of this hearing.




                                                          For the Court,




Dated: February 22, 2019                                  Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
          Case 18-14516            Doc 25       Filed 02/24/19 Entered 02/24/19 23:20:35                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-14516-JPC
Carlon Brown                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: lsims                        Page 1 of 1                          Date Rcvd: Feb 22, 2019
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 24, 2019.
db             +Carlon Brown,   4850 S. Lake Park Ave.,   Apt. 1507,   Chicago, IL 60615-2073

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26806675        E-mail/PDF: cbp@onemainfinancial.com Feb 23 2019 01:27:34     ONEMAIN,   P.O. BOX 3251,
                 EVANSVILLE, IN 47731-3251
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 21, 2019 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Carlon Brown davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 3
